                        Case 6:19-mc-00379                       Document 3                 Filed 05/13/19                 Page 1 of 6




 AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                       □    Original                   0 Duplicate Original


                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                      District of Oregon

                   In the Matter of the Search of                                )
              (Briefly describe the property to be searched                      )
               or identify the person by name and address)                       )        Case No. 6: 19-mc-         3-=4. °t
    Blue Samsung Verizon slide phone and black Motorola                          )
      Verizon smart phone currently located at 730 SW                            )
                 Bonnett Way, Bend, OR.                                          )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
 To:     . Any authorized law enforcement officer
          · An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
, of the following person or property located in the    _ _ _ _ _ _ _ _ District of                           Oregon
 (identify the person or describe the property to be searched and give its location):
   Blue Samsung Verizon slide phone and black Motorola Verizon smart phone as described in Attachment A hereto.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (identify the person or describe the property to be seized}:
  The information and items set forth in Attachment B hereto.




         YOU ARE COMMANDED to execute this warrant on or before                                                 ) -                (not to exceed 14 days)
       0 in_the daytime 6:00 a.m. to 10:00 p.m. ef at any time in the day or nig                              becaus good cause has been estabiished.

          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
  person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
. property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to      U.S. Magistrate Judge Mustafa T. Kasubhai, via Clerk
                                                                                                               (United States Magistrate Judge}

      i:J Pursuant to 18 U.S.C. § 3103a(b),.I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (exc~pt for delay of trial}, and authorize the officer execut~~\lfffjat:~Ft to delay notice to the.person who, or whose
 property, will be searched or seized (check the appropriate box)  , -~ \ .   IJ/4'/r,.        .
      0 for         days (not to exceed 30) □ until, the facts jus ·           e        ··fie dat of
               --                                                          :~                             0


 Date and time issued:             s/r      1   !~ I"!
                                                   .I                      ("'                          ,u________c_~:---+,- - - - - - =-

                                                                                                        '.;'
                                                                                                                                        - v,

                                                                                                                        Judge's signature
                                                                                                                                           - --
                                                                                                                                              ---
                                                                                                                                                - - --
                                                                                                                                                     -:-
                                                                                                                                                       - - c-
                                                                                                                                                            - . ·- -




 City and state:      Eugene, Oregon                                                    ~~~~~;r~-~K~a~su~b~h~a~i.~U~n~it~e>9_diS~ta~t~es~M~a~g~is~tr~a!!:te~J,!!:U~d!9g~e__
                                                                                                                      Printed name and title
                        Case 6:19-mc-00379                       Document 3           Filed 05/13/19              Page 2 of 6


                                                                                          FILED 10 ti.AY 7 1915119 USDC·ORE

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return
Case No.:                                Da~ anq time warrant executed:
                                              1                                            ICqpy of warrant and inventory left with: .
 6:19-mc-    3-:\ l\
Inventory made in the presence of: ~
                                        I   ,;-(l. I '-<> t 1          7: !,-'3 a ,,.,-,
                                                                           /}     l
                                                                                                              .
                                                0a~e .S:                  oer1 rs
Inventory of the property taken and name(s) of any person(s) seized:

               o~ti              -~tic   fr te ~ -fn,V"l
                                               (A   t

                                             s I,'J c f '-b ,., e
                                                        Ma~/c,




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
        Case 6:19-mc-00379         Document 3       Filed 05/13/19     Page 3 of 6




                                    ATTACHMENT A

                                  Phones to Be Searched

       The phones to be searched are a black Motorola Verizon smart phone, model number
                                                                                               I
                                                                                               Ii
XTl 710-02 and a blue Samsung Verizon slide phone, model number SCH-U460 and are

currently located at the FBI Portland Division, Bend Resident Agency, at 730 SW Bonnett Way,
                                                                                               I
                                                                                               I

Bend, Oregon, in the Evidence Locker, identified with case number 9A-PD-2609198. The
                                                                                               I
Samsung phone is marked as Evidence Item lBl and the Motorola is marked as Evidence Item

1B2.




 Attachment A                                                USAO Version Rev. July 2015
        Case 6:19-mc-00379             Document 3        Filed 05/13/19       Page 4 of 6




                                         ATTACHMENT B

                                          Items to Be Seized

        1.        All records on the Devices described in Attachment A that relate to violations of

18 U.S.C. § 2261A(2)(B) (Stalking) and involve Jonathan Mann (MANN) since 07/26/2015,

including: ·

                  a.     Lists of contacts and related identifying information.

                  b.     Communications between Mann and AVI, AV2, Wl, _and W2.

                  c.     Communications between Mann and anyone regarding AVl, AV2 and

        WI, ·and his intent in communicating with AVl, AV2 and Wl.

                  d.     Information regarding Mann's feelings towards AVI, AV2 and WI and

        their family, friends and associates, and information about any plans regarding them.

                  e.     Photos or records of contact with AVl, AV2, Wl, and W2 and their

        family.

                  f.     Electronic notes regarding AVl, AV2, WI, and W2 and their family.

                  g.     Information recording MANN' s_ schedule or travel from 07/26/2015

        through the time of seizure.

                  h.     Information regarding MANN's mental state and mental health.

        2.        Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usemames and passwords, documents, and browsing history.

        3.        Records evidencing the use of the Internet, including:

                  a.     Records oflntemet activity, browser history and cookies, "bookmarked"


 Page 1- Attachment B                                          USAO Version Rev. October 2015
        Case 6:19-mc-00379            Document 3        Filed 05/13/19       Page 5 of 6




       or "favorite" web pages, and search terms that the user entered into· any Inte~et search

       engine.

                 b.     Records of data storage accounts and use of data storage accounts.

       4.        As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created. or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

                                         Search Procedure

       5.        The examination of the Devices may re_quire authoritie~ to employ technique_s,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

       6.        The initial examination of the Devices will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time

period from the Court within the original 120-day period :from the date of execution of the ·

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

       7.        If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the Devices or image do not contain any data falling within

the scope of the warrant, they will not search or examine those files or folders further without


 Page 2 - Attachment B                                        USAO Version Rev. October 2015
         Case 6:19-mc-00379            Document 3         Filed 05/13/19        Page 6 of 6




authorization from the Court. Law enforcement personnel may continu~ to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        8.     If an examination is conducted, and it is determined that the Devices does not

contain any data falling within the ambit of the warrant, the government will return the Devices

to its owner within a reasonable period of time following the search and will seal any image of

the Devices, absent further authorization from the Court.

        9.      The government may retain the Devices as evidence, fruits, contraband, or an

instrumentality of a crime or to commence forfeiture proceedings against the Devices and/or the

data contained therein.

        10.     The government will retain a forensic image of the Devices for a number of

reasons, including proving"the authenticity of evidence to be used at trial, responding to

questions regarding the corruption.of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.




 Page 3 - Attachment B                                          USAO Version Rev. October 2015
